DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 06/01/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Objections
Claims 2, 6, 8, 13, 16 and 20 are objected to because of the following informalities:  
Regarding claim 1, line 1 recites “the position”; line 11 recites “a mobile identification tag” and “generate a stationary”; and line 12 recites “the unique”.   It should be corrected as --a position--; line 11 recites --the mobile identification tag-- and --generate the stationary--; and line 12 recites --an unique. – respectively. 
Regarding claims 2-3, the claims recite “identification and data messages” and “a unique”.   It should be corrected as –the identification and data messages-- and --the unique--.
Regarding claims 4-6, the claims recite “an identification” and “a unique”.   It should be corrected as –the identification--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (EP000575753A2) in view of LEV et al.  (U.S. 20190174452).
For claim 1, Anderson discloses a position-locating and characterising arrangement for determining the position of a mobile object that can move inside a delimited area relative to the position-location arrangement comprising: 
a mobile identification tag (14) associated with the mobile object, a stationary receiving device (24/22) configured to transmit a stationary receiving device message to a position locating server (13) in response to receipt of an identification and data message broadcast from the mobile identification tag (14) corresponding to the position of the identification tag itself, the position locating server (24/26) remote from the mobile identification tag (14) is configured to receive the message from the stationary receiving device (20/22) (at least Fig. 1, abstract, page 5, lines 24-33, page 7, lines 42-52, page 9, lines 3-10.  Each inmate wears a transmitter (14) which broadcasts an RF signal (18) at random times within a predetermined interval. The transmitted signals (18) contain a common code and also codes unique to each individual transmitter (12). Multiple receivers (22) positioned at known locations receive the transmitted signals (18).  This information is then 
characterised in that the stationary receiving device (24/22) is configured to receive periodic identification and data message broadcast from a mobile identification tag (14) to generate a stationary receiving device message, comprising the unique identification number and data relating to the mobile object that carries the mobile identification tag (14), extracted from the identification and data message receive (at least Fig. 1, abstract, page 5, lines 24-33, page 7, lines 42-52, page 9, lines 3-10.  Each inmate wears a transmitter (14) which broadcasts an RF signal (18) at random times within a predetermined interval. The transmitted signals (18) contain a common code and also codes unique to each individual transmitter (12). Multiple receivers (22) positioned at known locations receive the transmitted signals (18).  This information is then passed to central control station 26 where the inmate count, position and status information is determined, stored, updated and made available to the system operators.);
the stationary receiving device identification number (at least page 7, lines 14-20.  The number of channel corresponding to each receiver node can range from one to N); and 
to transmit the generated stationary receiving device message to the position locating server (26) with said server being adapted to determine the position of the identification tag The system determines whether PDU is in restricted area. So that the system is able to track a large inmate population in a predetermined location region.)  However, Anderson does not disclose the RF signal strength level of the broadcast identification and data message.
	In the same field of endeavor, LEV et al.  disclose the RF signal strength level (at least [0108].   The monitoring application 210 analyzes the obtained RF sensory data to extract spatiotemporal information relating to the transmission signals in order to detect the location, specifically the location changes (i.e. movement) of one or more of the mobile wireless transmitters 310.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Anderson as taught by LEV et al.  for purpose of identifying the location change(s) of the wireless transmitter(s) 310.
For claim 2, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 1.  Furthermore, Anderson discloses characterised in that the mobile identification tag comprises a radio transceiver configured to broadcast, in multicast, periodic identification and data messages, including a unique identification number, to the stationary receiving device, when the identification tag switches from a deactivated state to an activated state (at least Fig. 1, abstract, page 5, lines 24-33, page 7, lines 42-52, page 9, lines 3-10.  Each inmate wears a transmitter (14) which broadcasts an RF signal (18) at random times within a predetermined interval. The transmitted signals (18) contain a common code and also codes unique to each individual transmitter (12).)
For claim 3, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 2.  Furthermore, Anderson discloses characterised in that the mobile identification tag periodically broadcasts unique identification and data messages to the stationary receiving devices within a configurable periodic uplink transmission window (at least page 4, lines 33-51.  Signals 18 are transmitted every 0.5-1.5 seconds.)
For claim 6, the combination of Anderson and LEV et al. disclose the arrangement according to claim 3.  Furthermore, Anderson discloses characterised in that the mobile identification tag comprises a push button configured to send an identification and data frame and to open a isolated receiving window when the push button is activated by pressing it (at least page 9, lines 39-45.  This alarm function requires that buttons 212 and 214 be simultaneously depressed.)
For claim 7, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 2.  Furthermore, Anderson discloses characterised in that the mobile identification tag includes a battery to power the mobile identification tag which normally operates in standby mode until the mobile identification tag switches from a deactivated state to an activated state periodically or isolatedally by means of the magnetic sensor or push button (at least page 4, lines 33-51 and page 6, lines 14-40.  PDU 14 includes battery 44.  PDU 14 transmits signal 18 every 0.5-1.5 seconds.)
PDU 14 includes temper sensors 36 and body sensor 38.)
For claim 9, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 1.  Furthermore, Anderson discloses characterised in that the mobile identification tag includes an attachment feature configured to affix the identification tag to the mobile object (please see Fig. 9). 
For claim 10, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 1.  Furthermore, Anderson discloses characterised in that the position-locating server is configured to process the data received relating to the object carrying the mobile identification tag (at least Fig. 1, abstract, page 5, lines 24-33, page 7, lines 42-52, page 9, lines 3-10.  Each inmate wears a transmitter (14) which broadcasts an RF signal (18) at random times within a predetermined interval. The transmitted signals (18) contain a common code and also codes unique to each individual transmitter (12). Multiple receivers (22) positioned at known locations receive the transmitted signals (18).  This information is then passed to central control station 26 where the inmate count, position and status information is determined, stored, updated and made available to the system operators.)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (EP000575753A2) in view of LEV et al.  (U.S. 20190174452) and further in view of Krejcarek (U.S. 20110217681).
For claim 4, the combination of Anderson and LEV et al. do not disclose the arrangement according to claim 2, characterised in that the mobile identification tag comprises a magnetic sensor to couple the mobile identification tag to a magnet to send an identification and data frame and to open a isolated receiving window when the magnet is brought into proximity of said magnetic sensor and coupled magnetically to the same. 
	In the same field of endeavor, Krejcarek discloses the arrangement according to claim 2, characterised in that the mobile identification tag comprises a magnetic sensor to couple the mobile identification tag to a magnet to send an identification and data frame and to open a isolated receiving window when the magnet is brought into proximity of said magnetic sensor and coupled magnetically to the same (at least [0080] and [0091]-[0092].  A magnetically-activated switch included in the user tag detects a magnet with which causes a user identification and user tag recognition messages to be sent to the server.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Anderson as taught by Krejcarek for purpose of identifying a particular user with a particular user behavioral action.
For claim 5, the combination of Anderson, LEV et al. and Krejcarek disclose the arrangement according to claim 4.  Furthermore, Krejcarek discloses that characterised in that the A magnetically-activated switch included in the user tag detects a magnet with which causes a user identification and user tag recognition messages to be sent to the server.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  12/03/2021